Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Delahoy (US 20100320456 A1 newly cited hereinafter Delahoy).

Regarding claim 1, Delahoy teaches in Figs. 1B-2 with associated text, Fig. 1B an apparatus with a gas source 160 (paragraph [0133]) and in Fig. 2 details of a gas source, a material deposition system, comprising: 
a dopant source 230 containing at least one dopant precursor material (paragraph [0133]) and [0138]); 
an inert gas source 203 containing at least one noble gas (paragraph [0134]); 
a mixing apparatus (T shaped connection where 203 meets 202) downstream of each of the dopant source and the inert gas source, the mixing apparatus configured to receive the at least one dopant precursor material from the dopant source (receives carrier gas 202 with dopant) and the at least one noble gas from the inert gas source and to combine the at least one dopant precursor material and the at least one noble gas to form at least one feed fluid stream (paragraph [0136], Fig. 2); and 
a physical vapor deposition apparatus (150 in Fig. 1B, 232 in Fig. 2) downstream of the mixing apparatus (paragraph [0133]), and comprising: 
a housing structure (chamber not shown but described in paragraph [0114]) configured and positioned to receive the at least one feed fluid stream from the mixing apparatus (paragraph [0133]); 
a target electrode 151 within the housing structure and in electrical communication with a signal generator (power source paragraph [0116] and [0133]); and 
a substrate holder (means for positioning substrate 195 paragraph [0131]) within the housing structure and spaced apart from the target electrode (paragraph [0114]).  

Regarding claim 3, Delahoy teaches the at least one dopant precursor material comprises one or more of a boron-containing material, an aluminum- containing material, and an antimony-containing material, and a gallium-containing material (paragraph [0031]).  

Regarding claim 4, Delahoy teaches the at least one dopant precursor material comprises one or more of a liquid dopant precursor material and a flowable solid dopant precursor material (paragraph [0134]).  

Regarding claim 5, Delahoy teaches the at least one noble gas comprises one or more of argon gas, helium gas, and neon gas (paragraph [0134]).  

Regarding claim 7, Delahoy teaches a heating apparatus 240 configured and positioned to heat the at least one dopant precursor material of the dopant source (paragraph [0138]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Delahoy as applied to claim 1 and further in view of Chen et. Al. (US 20080210973 A1 hereinafter Chen).

	Regarding claim 2, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does not specify the at least one dopant precursor material comprises one or more of a phosphorus-containing material, an arsenic-containing material, an antimony-containing material, and a bismuth-containing material, however Delahoy teaches other dopant precursor materials for example aluminum or gallium precursors (paragraph [0031]).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dopant precursor material comprises one or more of a phosphorus-containing material, an arsenic-containing material, an antimony-containing material, and a bismuth-containing material as taught by Chen for the dopant precursor material of Delahoy because according to Chen such dopant precursor materials are suitable for adding a p-type dopant during a deposition process (Chen paragraph [0035]), furthermore one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful precursor materials, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07 and it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the claimer dopant precursor materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Delahoy as applied to claim 1 and further in view of Chen et. Al. (US 20060289853 A1 hereinafter Chen).

	Regarding claim 6, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does the mixing apparatus comprises an injector apparatus including an atomizing nozzle. 
	Chen discloses Fig. 5 with associated text a mixer 230 for mixing a precursor 232 (paragraphs [0008] and [0036]) and push gas source (paragraph [0036]) comprises an injector apparatus including an atomizing nozzle 230 (paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make mixing apparatus of Delahoy to be an injector apparatus including an 

Regarding claim 26, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does a dopant source is configured to contain a powder comprising solid particles of the at least one dopant precursor material. 
	Chen discloses Fig. 5 with associated text a dopant source is configured to contain a powder comprising solid particles of the at least one dopant precursor material (paragraph [0006] and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dopant source of Delahoy to be configured to contain a powder comprising solid particles of the at least one dopant precursor material as taught by Chen because according to Chen the aerosol spraying process is used for introducing the solid powders (paragraph [0036]) so that such a structure would capable of holding solid powders. 
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. configured to contain a powder comprising solid particles of the at least one dopant precursor material):
The limitation describes purpose, function, operation, or intent -of-use the dopant source. However, the claim does not disclose a sufficient structure which supports the function. Since Delahoy in view of Chen .  

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Delahoy as applied to claim 1 and further in view of Brown et. Al. (US 20060169584 A1 hereinafter Brown).

	Regarding claim 8, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does not specify the substrate holder of the physical vapor deposition apparatus is in electrical communication with an additional signal generator. 
	Brown discloses Fig. 19 a substrate holder 14 of a physical vapor deposition apparatus is in electrical communication with an additional signal generator 38 (paragraph [0102]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate holder of the physical vapor deposition apparatus of Delahoy to be in electrical communication with an additional signal generator as taught by Brown because according to Brown the re-sputter rate is controlled by the level of HF (or LF) power applied to the ESC 14 by the HF (or LF) generator 38 (paragraph [0102]) so that such a signal generator is useful in cases where re-sputtering is needed.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Delahoy as applied to claim 1 and further in view of Ichihara et. Al. (US 20030152867 A1 hereinafter Ichihara).

Regarding claim 9, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does not specify the physical vapor deposition apparatus further comprises one or more of: a magnet assembly within the housing structure and above the target electrode; and a coil structure within the housing structure and between the target electrode and the substrate holder, the coil structure in electrical communication with another signal generator. 
	Ichihara discloses Fig. 23 with associated text a physical vapor deposition apparatus further comprising a magnet assembly 523 within a housing structure 501 and above a target electrode 521; and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a magnet of coil similar to those of Ichira in the physical vapor deposition apparatus of Delahoy because according to Ichira he inductive coupling coil 512 is specially mounted for carrying out this preferred embodiment, and provided for increasing the plasma density and the ion current density being incident on the target (paragraph [0370]), so that such a system would be useful for increasing plasma and ion current density in a magnetron system of Delahoy.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delahoy as applied to claim 1 and further in view of Sheng et. Al. (US 20130102133 A1 hereinafter Sheng).

	Regarding claim 10, Delahoy teaches the material deposition system of claim 1.  
	Delahoy does not specify at least one scrubber apparatus configured and positioned to remove one or more materials from at least one exhaust gas stream exiting the housing structure of the physical vapor deposition apparatus however Delahoy teaches maintaining a pressure during the sputtering and the doping and/or alloying of about 100 mTorr to about 1 Torr (paragraph [0035]). 
	Sheng discloses in Fig. 19 with associated text at least one scrubber apparatus 766 configured and positioned to remove one or more materials from at least one exhaust gas stream exiting a housing structure 782 of an apparatus similar to that of Delahoy.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a scrubber as taught by Sheng to remove one or more materials from at least one exhaust gas stream exiting the housing structure of the physical vapor deposition apparatus of Delahoy because according to Sheng such a scrubber is suitable to maintain such an apparatus at a process pressure of about 90 mTorr and can help control the composition of gases disposed in processing region 798 by the removal of gases (paragraph [0091]).

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-10 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Regarding the arguments on pages 9-10 Delahoy teaches a mixing apparatus (T shaped connection where 203 meets 202) downstream of each of the dopant source 230 and the inert gas source 203, the mixing apparatus configured to receive the at least one dopant precursor material (receives carrier gas 202 with dopant) from the dopant source and the at least one noble gas from the inert gas source and to combine the at least one dopant precursor material and the at least one noble gas to form at least one feed fluid stream (paragraph [0136], Fig. 2).
Regarding the arguments on pages 12 Chen is merely relied upon for teaching the claimed dopant materials one of ordinary skill in the art at the time of the invention would have recognized the usefulness of the dopant precursor materials taught by Chan as being suitable for adding a p-type dopant during a deposition process (Chen paragraph [0035]) furthermore one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful precursor materials, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07 and it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have used the claimer dopant precursor materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Regarding the arguments on page 17, because both the apparatus of Delahoy and that of Sheng utilize the flow of fluids and maintaining a particular pressure (Delahoy paragraph [0033]-[0035]) one of  ordinary skill in the art before the effective filing date of the claimed invention would have recognized the advantages of using a scrubber similar to that taught by Sheng to remove one or more materials from at least one exhaust gas stream exiting the housing structure of the physical vapor deposition apparatus of Delahoy because according to Sheng such a scrubber is suitable to maintain such an apparatus at a process pressure of about 90 mTorr and can help control the composition of gases disposed in processing region 798 by the removal of gases (paragraph [0091]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897